831 F.2d 292Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Kenneth YOST, Sr., Plaintiff-Appellant,v.John N. BROWN, Warden, Defendant-Appellee.
No. 87-6114.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 17, 1987.Decided:  Sept. 29, 1987.

David Kenneth Yost, Sr., appellant pro se.
D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 87-1558).
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
David Yost, a Maryland inmate, alleges a constitutional deprivation under 42 U.S.C. Sec. 1983 in that the cells for prisoners being held in non-punitive administrative segregation have few electrical outlets for television sets.  Yost was placed in administrative segregation after he was assaulted by another inmate.  According to Yost, Division of Correction rules state that conditions in these cells will approximate conditions of the general prison population.


2
Because he has not been deprived of his property, although he may not be able to use it in certain cells, and the variance in conditions which he describes does not rise to the level of a constitutional deprivation, Yost's complaint does not state a claim for relief.    Daniels v. Williams, 54 U.S.L.W. 4090, 4091 (Jan. 21, 1986);  Allgood v. Morris, 724 F.2d 1098 (4th Cir.1984).  The district court, therefore, properly dismissed the action, Simons v. Montgomery County Police Officers, 762 F.2d 30 (4th Cir.1985), and we affirm.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.